Title: To George Washington from James Clinton, 10 July 1781
From: Clinton, James
To: Washington, George


                  
                     Sir
                     Albany July 10th 1781
                  
                  I was honor’d with your Excellency’s favor of the 6th inst. in Season to countermand the Embarkation of the 2d Regt agreeable to your Direction, the rest of the Troops haveing previously sailed.  This Regiment will now encamp in this place and the Transports shall be kept in perfect readiness to receive them on the shortest Notice.
                  I am sorry to inform your Excellency, that the first Regiment being necessarily detain’d, previous to their embarking, in this place one night which abounds with disafected Characters, and being influenc’d with Liquour, unanimously refused to march in the morning without Pay.  Evry gentle measure was try’d, but without Effect; I was at length obliged to have recourse to coercive means; and after a short Conflict in which one or two was dangerously wounded, about twelve of the principles were secured in Irons, and the others reduced to order—In the Morning the Embarkation took place without Difficulty, but thirteen men missing amongst whom are three Serjeants.  I have sent Lt Colonel Cockran with a small party into the Grants after them as I am informed they took that rout, and flatter myself the greater part of them may be found, as I have produced a Pardon to all such as will join their Corps by the 20th of this month having sent down enough to exhibit as Examples.
                  Since the movement of the Troops from Saratoga, I have been apply’d to by Genl Schuyler, to compleat his Guard to the number of twenty five men, which I have done out of the Invalids from the Hospital on the Presumption that he had your Sanction to the requisition—I should be glad to know your Pleasure on the Subject, as I am determin’d to leave no men behind of the Brigade who are fit to march, without your Orders.  I have the honor to be with Respect Your Excellency’s most Obedient & Huble Servt
                  
                     James Clinton
                  
               